Citation Nr: 9930918	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a convulsive 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.  

3.  Entitlement to service connection for loss of spleen and 
partial removal of the intestine.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for hepatitis C.







REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1967.  The veteran had approximately one month of 
foreign service.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The RO denied service connection for a convulsive disorder 
and a right knee disability by rating decision in February 
1968.  The RO notified the veteran by letter dated March 11, 
1968; the veteran did not timely appeal.  The RO denied 
reopening these claims for service connection in December 
1970.  The RO notified the veteran by letter dated December 
16, 1970; the veteran did not timely appeal.  

In April 1998, the RO denied service connection for post-
traumatic stress disorder.  The RO notified the veteran by 
letter dated April 29, 1998; the veteran did not appeal.  




FINDINGS OF FACT

1.  The RO denied service connection for a convulsive 
disorder and a right knee disability by rating decision in 
February 1968.  The RO notified the appellant by letter dated 
March 11, 1968; the appellant did not timely appeal. 

2.  The RO denied reopening the claims for service connection 
in December 1970.  The RO notified the appellant by letter 
dated December 16, 1970; the appellant did not timely appeal.  

3.  The evidence submitted since December 1970 is new and 
provides a more complete picture regarding the claimed 
disabilities, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The claim of entitlement to service connection for a 
convulsive disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

5.  The claim of entitlement to service connection for a 
right knee disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

6.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

7.  The claim of entitlement to service connection for loss 
of spleen and partial removal of the intestine is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  




8.  The claim of entitlement to service connection for 
hepatitis C is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1970 decision, 
wherein the RO denied reopening the claim of entitlement to 
service connection for a convulsive disorder and a right knee 
disability, is new and material and the veteran's claims for 
service connection are reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (1999).  

2.  The claim of entitlement to service connection for a 
convulsive disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim of entitlement to service connection for loss 
of spleen and partial removal of the intestine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The claim of entitlement to service connection for 
hepatitis C is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The September 1965 service medical entrance examination does 
not include a diagnosis of any of the disabilities at issue.  
The veteran denied relevant symptoms in his report of medical 
history completed at that time.  

The service medical records show the veteran sustained a 
laceration above the left eye in October 1965 when he hit his 
head on a door.  The veteran complained of headaches.  
Neurologic and motor and sensory examinations were normal.  
X-ray examination of the skull showed no fracture or other 
pathology.  Several days later the wound was healing well and 
the sutures were removed.  

The service medical records show the veteran was hospitalized 
in December 1965 and treated for left upper lobe pneumonia, 
which was of viral etiology.  The service medical records do 
not show the veteran was hospitalized in December 1966.  

The service medical records show the veteran was examined for 
complaints of recurrent dizziness on January 19, 1967.  He 
reported that he had passed out in the mess hall.  He stated 
that he sustained five concussions as a child and each 
instance involved unconsciousness.  The veteran stated that 
he had had recurrent dizzy spells with unconsciousness two-
to-three times a week since the first concussion.  The 
examiner noted that the veteran had arrived from the United 
States on December 24, 1966 and that his unit noticed his 
fainting episodes.   The veteran complained of headaches and 
vertigo and decreased visual and auditory acuity when he 
experienced vertigo and syncope.  The veteran denied a 
history of convulsions and epilepsy.  The examiner noted that 
an electroencephalogram (EEG) that was performed when the 
veteran was a civilian showed no abnormality.  The examiner 
referred the veteran for further examination and evaluation.  

On the following day the veteran was examined at the clinic 
in order to rule out epilepsy and post-concussion syndrome.  
The veteran related having sustained a skull fracture in 1965 
while climbing a mountain.  Neurologic examination was 
entirely within normal limits.  The physician agreed that the 
veteran had akinetic seizures and dizziness most probably due 
to a head injury ten years earlier, which had been aggravated 
by subsequent injuries.  The veteran was started on Dilantin 
and given a physical profile that included the veteran not be 
deployed in the South.   The first examiner noted that 
akinetic epilepsy was diagnosed and recommended that the 
veteran be placed on medical hold.  

The veteran was examined one week later at the Camp Schwab 
Dispensary in Okinawa.  The physician noted that a 
neurological examination on January 20, 1967 resulted in a 
diagnosis of akinetic seizures and the veteran was started on 
Dilantin.  The veteran was given a permanent physical profile 
with stringent duty restrictions and the physician stated 
that the veteran was "obviously unfit for a combat billet."  
The physician recommended transfer to the United States for 
further evaluation and a Medical Board Survey.  The diagnosis 
was epilepsy.   

A February 6, 1967 Evacuation Order shows that the veteran 
was medically evacuated to the United States Naval hospital 
in Great Lakes, Illinois.  The veteran was admitted to that 
facility on February 11, 1967.  The veteran remained 
hospitalized through March 1967.  The March 1967 Medical 
Board Report contains a summary of the veteran's 
hospitalization.  The report includes a history of multiple 
episodes of pre-service head trauma with loss of 
consciousness.  Physical examination, which included a 
neurologic examination, was entirely normal.  Numerous 
laboratory studies were negative or within normal limits.  X-
ray examination of the skull in February 1967 showed a small 
area of calcification in the posterior parietal region.  
Repeat x-ray examination of the skull in March 1967 was 
normal without evidence of fracture or dislocation.  An EEG 
was normal.  The veteran had no recurrent episodes of loss of 
consciousness during hospitalization.  The final diagnosis 
was syncope of undetermined etiology.  The Medical Board 
determined that the veteran did not meet the minimum 
standards for enlistment and he was unfit for further service 
by reason of his physical disability.  The Medical Board 
concluded that the veteran's disability preexisted active 
service and was not aggravated during the veteran's military 
service.  The Medical Board advised the veteran of the 
findings but he did not desire to submit a statement in 
rebuttal.  

In his May 1967 application for compensation, the veteran 
stated that he was wounded in January 1967 while stationed in 
Vietnam.  He stated that he incurred head trauma, bleeding 
ears and gums and shrapnel to the right knee secondary to a 
concussion.  

Post-service VA neuropsychiatric examination in May 1967 
shows the veteran reported that he sustained a cerebral 
concussion from a grenade explosion in January 1967.  He 
stated he was evacuated from Vietnam and four days later 
developed his first seizure.  He reported six subsequent 
attacks, including one that was witnessed by the medical 
personnel in March 1967 at the United States Naval hospital 
in Great Lakes, Illinois.  Neurological examination showed no 
significant findings.  X-ray examination of the skull was 
normal without evidence of fracture or other abnormality.  X-
ray examination of the right knee was normal without evidence 
of fracture or other abnormality.  The diagnosis was post-
traumatic, grand mal epilepsy.  

The veteran was hospitalized in August 1967 at the United 
States Naval hospital in San Diego, California, for drug 
ingestion.  The veteran reported having been diagnosed with 
epilepsy since having received a brain concussion in January 
1967.  He also related that he incurred a grenade injury to 
the right knee at that time.  The diagnoses were drug 
ingestion and secondary epilepsy.  

The evidence includes an August 1967 statement from two 
psychiatrists who evaluated the veteran in order to determine 
his sanity to stand a criminal charge of burglary.  The 
veteran related that he sustained a brain concussion and a 
right knee injury during service from exploding shrapnel.  
The psychiatrists determined that the veteran was sane, but 
that the veteran suffered from an epileptic form of brain 
disease best described as manifested by periods of amnesia.  

The veteran underwent VA examinations in October 1967.  On 
general medical examination, the head, face and neck and 
eardrums were normal.  The abdomen was soft and nontender, 
but the examiner could not feel the liver or spleen and there 
was a healed scar on the right lower abdomen.  During the VA 
psychiatric examination, the veteran related a history of a 
pre-service head injury as well as in-service head and right 
knee injuries from a grenade explosion.  The psychiatrist 
conducted a review of the evidence and performed neurologic 
and mental status examinations.  X-ray examination of the 
skull was normal.  The diagnoses were post-traumatic 
convulsive disorder, formerly diagnosed as syncope, and 
psychiatric diagnosis deferred.  The psychiatrist could not 
state whether the veteran was suffering from a personality 
disorder or chronic brain syndrome associated with trauma.  

During the VA orthopedic examination, the veteran related a 
history of pre-service head trauma and the alleged in-service 
concussion and shrapnel wound to the right knee.  Physical 
examination showed that gait was normal.  There was a dark 
pigmented area of the right knee joint above the tibial 
tubercle, which the veteran related as the site of the 
shrapnel wound.  There was normal range of motion of all 
joints of both lower extremities, without crepitus, 
instability of motion, muscular atrophy, or knee joint fluid.  
The diagnosis was a history of contusion to the right knee 
with only subjective residuals.  

The veteran was brought to a private hospital in January 1968 
after falling down stairs.  The diagnoses were a history of 
questionable syncopal episodes of undetermined etiology and 
ethanol and anticonvulsant ingestion.  

The RO denied service connection for a convulsive disorder 
and a right knee disability by rating decision in February 
1968.  The RO held that the veteran's neurological condition 
preexisted active service and was not aggravated by service.  
The RO also held that the veteran did not present evidence of 
a right knee disability.  The RO notified the veteran by 
letter dated March 11, 1968; the veteran did not timely 
appeal.  

In a June 1970 letter, the veteran argued that he was awarded 
the Purple Heart Medal for combat wounds incurred in January 
1967.  He stated that he could not remember the names of any 
individuals because he served less than two months in combat 
with these fellow servicemen.  

In a September 1970 letter, the Commandant of the Marine 
Corps notified the RO that the records did not show that the 
veteran was wounded during active service.  The letter 
indicated that further information was needed to obtain 
verification of the claimed wound.  

In an October 1970 letter, the veteran stated that prior to 
his transfer to Vietnam he slipped and fell and lost 
consciousness.  He stated that from that time and until the 
time he was transferred to the United States Naval hospital 
in Great Lakes, Illinois, he could not remember anything that 
happened.  He stated that the doctors informed him that he 
sustained an undetermined amount of brain damage, fourteen 
different types of epilepsy and slight amnesia caused by a 
concussion from a grenade.  

The RO forwarded the information to the National Personnel 
Records Center (NPRC) in November 1970.  That facility 
responded later that month and referred the RO to the 
September 1970 letter from the Commandant of the Marine 
Corps.  

The RO denied reopening the claims for service connection in 
December 1970.  The RO notified the veteran by letter dated 
December 16, 1970; the veteran did not timely appeal.  

In a statement dated in May 1977, the veteran expressed 
disagreement with his own representative's letter to him 
regarding the prior denials of his claim.  The veteran 
included a statement from a private physician, who attended 
the veteran in the fall of 1964 for a concussion sustained 
while playing high school football.  The physician stated 
that he did not consider the incident serious and the veteran 
did not require hospitalization or follow-up treatment.  

The RO denied reopening the claim for service connection for 
a neurological disorder in June 1977.  The RO notified the 
veteran by letter dated June 29, 1977.  The veteran submitted 
a notice of disagreement in August 1977.  

In his August 1996 claim the veteran claimed service 
connection for wounds sustained during combat action in 
Vietnam.  He stated that he incurred loss of his spleen and 
two feet of small intestine from a bayonet wound, shrapnel in 
his right knee and deafness from a grenade explosion.  He 
also stated that he incurred hepatitis "D" from a blood 
transfusion performed at DaNang, Vietnam in December 1966.  
In a separate statement, the veteran alleged that the bayonet 
wound occurred in 1966 and the grenade explosion occurred in 
January 1967.  He also stated that he has been diagnosed with 
hepatitis "C," which resulted from a blood transfusion in 
Vietnam.  

The evidence includes VA outpatient treatment records dated 
from July 1993 to April 1996.  In July 1993, the veteran 
reported having undergone a splenectomy in 1967 due to a 
bayonet wound in Vietnam.  The veteran stated that a blood 
bank had recently informed him that he was positive for the 
hepatitis C virus.  The diagnoses were asplenia and positive 
for the hepatitis C virus probably due to a blood transfusion 
in 1967.  The veteran was examined in December 1994 for 
atypical chest pain.  He denied further episodes of chest 
pain during follow-up examination in August 1995, and he also 
denied a history of hepatitis C.  The examiner recommended 
that the veteran undergo hepatitis screening.  Records dated 
in January 1996 indicate that laboratory testing confirmed 
that the veteran has hepatitis C, for which he received 
counseling.  

In his July 1997 notice of disagreement, the veteran stated 
that he has been unsuccessful in locating all of his service 
medical records, particularly those showing treatment for the 
alleged in-service combat injuries.  He stated that he was 
informed that some of his records were lost while being 
evacuated from Vietnam, that he was listed as "MIA" at that 
time, or that the records were destroyed in the St. Louis 
fire.  He related that he sustained the bayonet wound to the 
stomach in December 1966, for which he underwent removal of 
the spleen and two feet of small intestine.  He stated that 
he was given a transfusion at that time due to blood loss.  
"Two weeks later [he] was sent back to Viet Nam assigned to 
another artillery battery."  He stated that he then 
sustained the concussion, hearing loss, amnesia and the right 
knee shrapnel wound from a grenade explosion in January 1967.  

At his personal hearing, the veteran testified regarding the 
in-service events surrounding his combat-related bayonet 
injury, which occurred between December 9th and December 11th 
of 1966.  Transcript, p. 2 (Aug. 1997).  He testified that he 
underwent surgery for removal of his spleen and two feet of 
intestine at Camp Schwab hospital in Okinawa.  Tr., p. 3.  He 
testified that he was released from the hospital after one 
week, he performed guard duty for one week and then returned 
to his unit in Vietnam.  He stated that "I got there the day 
after Christmas back to the outfit."  Tr., p. 3.  The 
veteran testified that he sustained injuries from a grenade 
explosion on or about January 7th, 1967, when they were 
overrun by the enemy and became engaged in a firefight.  Tr., 
p. 3.  He testified that he was evacuated to a hospital in 
DaNang where they pulled the shrapnel from his knee and 
wrapped it in gauze, and he received no further treatment for 
the knee when he was evacuated to the United States Naval 
hospital in Great Lakes, Illinois.  Tr., p. 4.  The veteran 
testified that he was evacuated because there were only seven 
of almost 500 members of his outfit left.  Tr., p. 4.  The 
veteran testified that he was first diagnosed with hepatitis 
C in 1996 and that the only blood transfusion ever received 
was during the December 1966 surgery for his bayonet wound.  
Tr., p. 9.  He testified that his hospitalization at the 
United States Naval hospital in Great Lakes, Illinois was 
specifically for treatment of the concussion injury caused by 
the grenade explosion in January 1967.  Tr., pp. 9-10.  The 
veteran testified that he has headaches but that he has not 
experienced seizures or blackouts since 1967.  Tr., pp. 10-
11.  He testified that the VA determined that he was "MIA," 
that the NPRC could not locate his service medical records 
either due to a fire at that facility or because records from 
the in-service treating facilities were scattered.  Tr., p. 
11.  

In November 1997, the RO forwarded a request for information 
to the NPRC in order to search for additional service medical 
records, including medical records showing treatment for the 
claimed combat injuries.  The NPRC responded in January 1998 
that all the veteran's service medical records were 
previously submitted to the RO.  The claims folder shows that 
the NPRC forwarded the service medical records in August 
1967.  The NPRC forwarded a copy of the veteran's December 
1965 hospitalization for pneumonia in March 1968.  In the 
January 1998 reply, the NPRC noted that a citation showing 
the veteran was issued the Purple Heart Medal was not a 
matter of record but his DD Form 214 shows he was awarded the 
Purple Heart Medal.  The NPRC also forwarded the veteran's 
service personnel records.  They show that the veteran had 
one month and eight days of foreign service.  The veteran 
left the United States on December 7, 1966 and arrived in 
Okinawa on December 24, 1966.  They show he was assigned to 
Battery G, 3rd Battalion, 12th Marines, 3rd Marine Division 
(Rein.), FMF, on December 25, 1966.  They show the veteran 
returned to the United States on February 8, 1967, where he 
reported to the United States Naval hospital in Great Lakes, 
Illinois.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of applying VA regulations, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

When a claim has been previously denied by the RO and a 
claimant does not submit a Notice of Disagreement within one 
year from the date that the RO provided notice of the 
determination, the decision is final and the claim may not 
be reopened and allowed in the absence of new and material 
evidence.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 West 
1991); 38 C.F.R. § 3.156(a) (1999).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

New and Material Evidence

The RO denied service connection for a convulsive disorder 
and a right knee disability by rating decision in February 
1968.  The RO held that the veteran's neurological condition 
preexisted active service and was not aggravated by service.  
The RO also held that the veteran did not present evidence of 
a right knee disability.  The RO notified the veteran by 
letter dated March 11, 1968; the appellant did not timely 
appeal.  That decision is final based on the evidence of 
record at that time.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§ 19.153 (1968).  

The RO denied reopening the claims for service connection in 
December 1970.  The RO notified the appellant by letter dated 
December 16, 1970; the appellant did not timely appeal.  That 
decision is final based on the evidence of record at that 
time.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 (1969).  

The evidence added to the record since the prior final 
disallowance includes statements and testimony from the 
veteran, a private medical statement, VA treatment records 
and the veteran's service personnel records.  

The private medical statement shows that a private physician 
attended the veteran in the fall of 1964 for a concussion 
sustained while playing high school football.  The physician 
stated that he did not consider the incident serious and the 
veteran did not require hospitalization or follow-up 
treatment.  This evidence is new as it was not previously of 
record at the time of the final disallowance of the claim.  
It is not merely cumulative of other evidence in the record 
because the evidence did not include medical records or 
medical statements pertaining to the veteran's pre-service 
neurological condition.  This evidence is also material 
because it provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury.  
It supports a claim that the veteran did not have a 
preexisting neurological disorder as a result of the 
concussion sustained in the fall of 1964 while playing high 
school football.  

In his additional statements and personal hearing testimony, 
the veteran stated that he was informed that some of his 
records were lost while being evacuated from Vietnam, that he 
was listed "MIA" at that time, or that the records were 
destroyed in the St. Louis fire.  The veteran testified that 
he sustained the injuries from the grenade explosion on or 
about January 7th, 1967, when they were overrun by the enemy 
and became engaged in a firefight.  Tr., p. 3.  He testified 
that he was evacuated to a hospital in DaNang where they 
pulled the shrapnel from his knee and wrapped it in gauze, 
and he received no further treatment for the knee when he was 
evacuated to the United States Naval hospital in Great Lakes, 
Illinois.  Tr., p. 4.  

This evidence is new as it provides additional details 
regarding the origin of the concussion and right knee injury 
that were not previously of record at the time of the final 
disallowance of the claim.  It is not merely cumulative of 
other evidence in the record because the evidence did not 
include details such as having sustained the injuries during 
an enemy attack.  It is also new insofar as this evidence 
provides reasons why the injuries are not shown in the 
service medical records that were previously considered.  
This evidence is also material because, presuming the 
credibility of the evidence, it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injuries.  

The service personnel records that were forwarded by the NPRC 
are new because they not previously of record at the time of 
the final disallowance of the claim.  These records are not 
merely cumulative of other evidence in the record because the 
it includes specific dates showing when the veteran left the 
continental United States and when he returned to the United 
States and where he was stationed.  The veteran left the 
United States on December 7, 1966 and arrived in Okinawa on 
December 24, 1966.  They show he was assigned to Battery G, 
3rd Battalion, 12th Marines, 3rd Marine Division (Rein.), FMF, 
on December 25, 1966.  They show the veteran returned to the 
United States on February 8, 1967, where he reported to the 
United States Naval hospital in Great Lakes, Illinois.  This 
evidence is also material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injuries.  The NPRC noted that a citation showing 
the veteran was issued the Purple Heart Medal was not a 
matter of record but certified that his DD Form 214 shows he 
was awarded the Purple Heart Medal.  The veteran reported 
that he was awarded the Purple Heart Medal specifically for 
the injuries sustained in the grenade explosion.  Presuming 
the credibility of the evidence, it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injuries.  

The Board finds that the evidence received since the December 
1970 decision is new and material, and the veteran's claims 
for service connection are reopened.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.156(a), 20.1103.  


Service Connection

Preliminary Matters

The RO denied reopening the claims for service connection for 
a convulsive disorder and a right knee disability.  The basis 
for that determination was that the veteran had not submitted 
new and material evidence to reopen these claims.  The Board 
has determined that the evidence submitted since the prior 
final disallowance is new and material.  Since the Board in 
considering the veteran's appeal on a ground different from 
that of the RO, the Board must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
and argument on the questions, and if not, whether this would 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The RO notified the veteran by letter dated in September 1996 
of the types of evidence needed to establish service 
connection.  The July 1997 Statement of the Case includes the 
laws and regulations pertaining to direct service connection.  
The RO also cited the requirements for submitting a well-
grounded claim in connection with the veteran's other claims 
for service connection.  Finally, the veteran testified 
regarding the merits of these claims at the November 1997 
personal hearing.  The Board finds that the veteran has been 
given adequate notice of the need to submit evidence and 
argument on the questions of well-groundedness and direct 
service connection for convulsive disorder and a right knee 
disability.  He has also had an opportunity to submit such 
evidence and argument and to address these questions at his 
personal hearing.  Bernard, 4 Vet. App. at 394.  

The veteran maintains that the service medical records that 
document treatment for his combat-related wounds are missing.  
In his July 1997 Notice of Disagreement, the veteran stated 
that he has been unsuccessful in locating all of his service 
medical records, particularly those showing treatment for the 
alleged in-service combat injuries.  He stated that he was 
informed that some of his records were lost while being 
evacuated from Vietnam, that he was listed "MIA" at that 
time, and that the records were destroyed in the St. Louis 
fire.  He testified that the VA determined that he was an 
"MIA," that the NPRC could not locate his service medical 
records either due to a fire at that facility or because 
records from the in-service treating facilities were 
scattered.  Tr., p. 11.  

Initially, the Board notes that the evidence shows that the 
NPRC forwarded all available service medical records to the 
RO in August 1968.  They included the treatment records 
identified by the veteran, including the January 1967 records 
and the hospitalization report from the United States Naval 
hospital in Great Lakes, Illinois.  In addition, the Board 
notes that these records were forwarded to the RO prior to 
the 1973 fire at the NPRC; therefore, his records were not at 
that facility at the time of the fire.  There is no 
indication in the service personnel records that the veteran 
was missing in action during service.  In fact, the personnel 
records specifically account for all of the veteran's foreign 
service time.  There is no evidence supporting the allegation 
that the VA has determined that the veteran was missing in 
action during service.  Finally, pursuant to the RO's 
November 1997 request for additional service medical records, 
including medical records showing treatment for the claimed 
combat injuries, the NPRC responded in January 1998 that all 
the veteran's service medical records were previously 
submitted to the RO.  The Board finds that there are no 
available service medical records that have not been 
requested or obtained.  

The veteran argues that the claimed injuries were incurred 
during two separate combat incidents, for which he was 
awarded the Purple Heart Medal.  In the January 1998 reply, 
the NPRC noted that the service personnel records did not 
include a citation showing the veteran was issued the Purple 
Heart Medal but his DD Form 214 shows he was awarded the 
Purple Heart Medal.  However, it does not show that the 
veteran was awarded the Purple Heart Medal for combat-related 
wounds incurred on two separate occasions.  


Convulsive Disorder, Right Knee Disability and Bilateral 
Hearing Loss

In his May 1967 application for compensation, the veteran 
stated that he was wounded in January 1967 while stationed in 
Vietnam.  He stated that he incurred head trauma, shrapnel to 
the right knee and bilateral hearing loss secondary to a 
grenade explosion.  In a June 1970 letter, the veteran argued 
that he was awarded the Purple Heart Medal for combat wounds 
incurred in January 1967.  In an October 1970 letter, the 
veteran stated that prior to his transfer to Vietnam he 
slipped and fell and lost consciousness.  He stated that from 
that time and until the time he was transferred to the United 
States Naval hospital in Great Lakes, Illinois, he could not 
remember anything that happened.  He stated that the doctors 
informed him that he sustained an undetermined amount of 
brain damage, fourteen different types of epilepsy and slight 
amnesia due to a concussion from a grenade.  The veteran 
testified that he sustained the injuries from the grenade 
explosion on or about January 7th, 1967, when they were 
overrun by the enemy during a firefight.  Tr., p. 3.  He 
testified that he was evacuated to a hospital in DaNang where 
they pulled the shrapnel from his knee and wrapped it in 
gauze, and he received no further treatment for the knee when 
he was evacuated to the United States Naval hospital in Great 
Lakes, Illinois.  Tr., p. 4.  The veteran testified that his 
hospitalization at the United States Naval hospital in Great 
Lakes, Illinois was specifically for treatment of the 
concussion injury caused by the grenade explosion in January 
1967.  Tr., pp. 9-10.

The veteran is not presumed to have been in sound condition 
at the time he was examined, accepted and enrolled for 
service.  Although the September 1965 service medical 
entrance examination does not include a diagnosis of a 
convulsive disorder, there is clear and unmistakable evidence 
that demonstrates the veteran's disability existed prior to 
active service.  


When the veteran was examined for recurrent dizziness on 
January 19, 1967, he stated that he sustained five 
concussions as a child and each instance involved 
unconsciousness.  The veteran stated that he had had 
recurrent dizzy spells with unconsciousness two-to-three 
times a week since the first concussion.  When the veteran 
was examined on the following day in order to rule out 
epilepsy and post-concussion syndrome, he related having 
sustained a skull fracture in 1965 while climbing a mountain.  
That examining physician concluded that the veteran had 
akinetic seizures and dizziness most probably due to a head 
injury ten years earlier, which had been aggravated by 
subsequent injuries.  In fact, that physician recommended a 
physical profile that included the veteran not be deployed in 
the South.  When examined one week later at the Camp Schwab 
Dispensary in Okinawa, the physician stated that the veteran 
was "obviously unfit for a combat billet," and recommended 
transfer to the United States for further evaluation and a 
Medical Board Survey.  The March 1967 Medical Board Report 
contains a summary of the veteran's hospitalization at the 
United States Naval hospital in Great Lakes, Illinois.  It 
does not show a history of in-service concussion or a 
shrapnel wound of the right knee, but rather, includes a 
history of multiple episodes of pre-service head trauma with 
loss of consciousness.  Based on a review of the medical 
evaluations during service and during that hospitalization, 
the Medical Board concluded that the veteran's disability 
preexisted active service and was not aggravated during the 
veteran's military service.  

In this case, the Board finds that the service medical 
records and the findings of the Medical Board clearly and 
unmistakably demonstrate that the veteran's condition 
preexisted active service and was not aggravated by military 
service.  The statement from the private physician, who 
attended the veteran in the fall of 1964 for a concussion 
sustained while playing high school football, does not change 
the finding that the veteran's disability preexisted active 
service.  While the physician stated that he did not consider 
the incident serious and the veteran did not require 
hospitalization or follow-up treatment, the physician did not 
treat the veteran for his other pre-service episodes of 
unconsciousness or the 1965 head injury sustained while 
mountain climbing.  

The Board notes that the military physicians and the Medical 
Board based their conclusions exclusively on medical history 
provided by the veteran.  The record does not indicate that 
either the military physicians or the Medical Board ever 
reviewed the veteran's medical records pertaining to his pre-
service problems.  The Court has previously held that a "bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Miller v. West, 11 Vet. 
App. 345, 348 (1998); see LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (Court held that an appellant cannot transform 
bare transcriptions of lay history unenhanced by any medical 
comment into competent medical evidence for the purposes of 
submitting a well-grounded claim).  However, in this case, 
contrary to the facts in Miller, there was a factual 
predicate for the Medical Board's conclusion, i.e., the 
veteran's own history filtered through the medical expertise 
of the Medical Board.  The veteran is not competent to relate 
a pre-service medical diagnosis such as a convulsive 
disorder, but he is competent to relate matters that are 
observable to a lay person.  In this case, the veteran was 
competent to relate a history of head injuries as a child, 
unconsciousness, and recurrent dizzy spells with 
unconsciousness since the first concussion, and the fact that 
he incurred a pre-service head injury in 1965 while climbing 
a mountain.  This history was enhanced by the medical experts 
who opined that his condition preexisted service.  The 
Medical Board did not merely transcribe the statements of the 
veteran but rather supplemented his statements with their own 
findings and comments.  Gahman v. West, 12 Vet. App. 406, 411 
(1999).  

The Board will also address the service incurrence of a 
separate convulsive disorder, a right knee injury and 
bilateral hearing loss, which the veteran argues is due to 
the grenade explosion in January 1967.  

The law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, No. 98-772, slip op. at 7 (U.S. Vet. App. 
Sept. 20, 1999) (en banc); see Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel, slip op. at 7.  The Court has 
held that section 1154(b) provides a benefit for a combat 
veteran in that it relaxes the evidentiary requirement 
regarding the service incurrence or aggravation of a disease 
or injury in service.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  For purposes of submitting a well-grounded 
claim, a combat veteran's statements, standing alone, will 
generally be sufficient to establish the service-incurrence 
element.  Nolen v. West, 12 Vet. App. 347, 350 (1999).   

The service medical records do not show that the veteran was 
treated for injuries sustained in a grenade explosion in 
January 1967.  Although the veteran received the Purple Heart 
Medal, his statements that he sustained grenade injuries are 
not consistent with the circumstances, conditions or 
hardships of his service.  

The evidence includes the service medical records showing the 
veteran was first examined for recurrent dizziness on January 
19, 1967.  These records are devoid of any reported history 
that the veteran sustained injuries from a grenade during an 
enemy attack.  Rather, they contain a complete history from 
the veteran showing that he had ongoing symptoms secondary to 
pre-service head injuries.  In fact, during his initial 
treatment at the Camp Schwab Dispensary in Okinawa, the 
physician stated that the veteran was "obviously unfit for a 
combat billet," and recommended transfer to the United 
States for further evaluation and a Medical Board Survey.  
While the veteran argues his hospitalization at the United 
States Naval hospital in Great Lakes, Illinois was 
specifically for treatment of the concussion injury caused by 
the grenade explosion in January 1967, the entire 
hospitalization summary includes no reference to injuries 
sustained during a grenade explosion.  This is not a case 
where service medical records are absent.  The report 
includes a history of multiple episodes of pre-service head 
trauma with loss of consciousness, but no history of injuries 
sustained during combat action with the enemy.  At that time 
the Medical Board advised the veteran that his disability, 
i.e., syncope of undetermined etiology, preexisted active 
service and was not aggravated during the veteran's military 
service, but he did not desire to submit a statement in 
rebuttal.  The Board finds that section 1154(b) does not 
apply in this case to establish the service incurrence or 
aggravation of injuries sustained in an enemy grenade 
explosion because the events related by the veteran are 
inconsistent with the circumstances, conditions or hardships 
of his service.  The lay statements of incurrence are 
inconsistent with the medical records and the statements from 
the veteran regarding the nature and inception of his 
symptoms, which he reported during that time.  38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. at 92.  Because the veteran 
has failed to meet this burden, the Board finds that his 
claims of service connection for a convulsive disorder, a 
right knee disability and bilateral hearing loss must be 
denied as not well grounded.  

The veteran has not presented medical evidence establishing a 
current medical diagnosis of a convulsive disorder, a right 
knee disability, or a bilateral hearing loss disability, or 
probative medical evidence relating current disabilities to 
the claimed in-service trauma.  Regardless of the claimed 
combat-related head trauma, knee injury and noise trauma, the 
veteran is required to submit competent medical evidence of a 
current disability and a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  Kessel, slip 
op. at 7.  

The post-service VA neuropsychiatric examination in May 1967 
showed no significant findings.  X-ray examination of the 
skull was normal without evidence of fracture or other 
abnormality.  X-ray examination of the right knee was normal 
without evidence of fracture or other abnormality.  The 
diagnosis was post-traumatic, grand mal epilepsy, but the 
physician did not relate this to an in-service concussion 
injury.  The veteran was hospitalized in August 1967 at the 
United States Naval hospital in San Diego, California, for 
drug ingestion.  The diagnosis was drug ingestion and 
secondary epilepsy, but the physician did not relate this to 
an in-service concussion injury.  During an October 1967 VA 
psychiatric examination, the diagnosis was post-traumatic 
convulsive disorder, formerly diagnosed as syncope, but the 
psychiatrist could not state whether the veteran was 
suffering from a personality disorder or chronic brain 
syndrome associated with trauma.  In fact, the January 1968 
private hospital report shows that the diagnosis was a 
history of questionable syncopal episodes of undetermined 
etiology and ethanol and anticonvulsant ingestion.  During 
the October 1967 VA orthopedic examination, the diagnosis was 
a history of contusion to the right knee with only subjective 
residuals.  

The VA outpatient treatment records dated from July 1993 to 
April 1996 do not show a diagnosis of a convulsive disorder, 
a right knee disability or a bilateral hearing loss 
disability.  In addition, the veteran testified that he has 
not experienced seizures or blackouts since 1967.  Tr., pp. 
10-11.  

For these reasons, the Board finds that the veteran has not 
presented or identified competent evidence of a current 
disability for the claimed injuries or evidence that relates 
a current disability to the claimed in-service grenade 
explosion or any other incident or event of active service.  
Consequently, the Board concludes that these claims for 
service connection are not well grounded.  
38 U.S.C.A. § 5107(a).  



Loss of Spleen and Partial Removal of the Intestines

The service medical records do not show that the veteran was 
treated for a bayonet injury to the stomach in December 1966.  
Although the veteran received the Purple Heart Medal, his 
statements that he sustained a bayonet injury during combat 
action with the enemy is not consistent with the 
circumstances, conditions or hardships of his service.  

The veteran testified regarding the in-service events 
surrounding his combat-related bayonet injury, which occurred 
between December 9th and December 11th of 1966.  Tr., p. 2.  
He testified that he was released from Camp Schwab hospital 
in Okinawa after one week, he performed guard duty for one 
week and then returned to his unit in Vietnam.  He stated 
that "I got there the day after Christmas back to the 
outfit."  Tr., p. 3.  The sequence of the events related by 
the veteran is not consistent with the circumstances, 
conditions or hardships of his service.  The veteran's 
service personnel records show that the veteran left the 
United States on December 7, 1966 and arrived in Okinawa on 
December 24, 1966.  They show he was assigned to Battery G, 
3rd Battalion, 12th Marines, 3rd Marine Division (Rein.), FMF, 
on December 25, 1966.  These personnel records indicate that 
the veteran was enroute from the United States to Okinawa at 
the same time that the veteran claims he sustained a bayonet 
wound during combat action with the enemy.  The examiner who 
treated the veteran for complaints of recurrent dizziness in 
January 1967 noted that the veteran had arrived from the 
United States on December 24, 1966.  This record and the 
subsequent in-service hospitalization report contains no 
history or medical findings that the veteran had sustained a 
bayonet wound to the stomach in December 1966.  




The lay statements of incurrence are inconsistent with the 
medical records and with the statements from the veteran 
regarding the nature and inception of his symptoms, which he 
reported during that time.  In his May 1967 application for 
compensation, the veteran claimed head trauma and shrapnel to 
the right knee secondary to a concussion.  He did not claim a 
bayonet wound to the stomach.  During numerous post-service 
VA examinations in 1967, the veteran related only a history 
of concussion and a right knee injury during service from 
exploding shrapnel.  He did not relate having sustained a 
bayonet wound during active service.  In fact, the claim that 
he incurred loss of his spleen and two feet of small 
intestine from a bayonet wound is first shown in his August 
1996 claim.  The Board finds that section 1154(b) does not 
apply in this case to establish the service incurrence of a 
bayonet wound to the stomach during combat with the enemy 
because the events related by the veteran are inconsistent 
with the circumstances, conditions or hardships of his 
service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. at 92.  Because the veteran 
has failed to meet this burden, the Board finds that his 
claim of service connection for loss of spleen and partial 
removal of the small intestine must be denied as not well 
grounded.  

The veteran has not presented medical evidence establishing a 
current medical diagnosis of a disability manifested by loss 
of the spleen and intestine, or probative medical evidence 
relating a current disability to the claimed in-service 
trauma.  Regardless of the claimed combat-related event, the 
veteran is required to submit competent medical evidence of a 
current disability and a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  Kessel, slip 
op. at 7.  



The VA outpatient treatment records dated from July 1993 to 
April 1996 do not show a diagnosis of loss of spleen and 
intestine or any disability manifested by loss of spleen and 
intestine.  During examination in July 1993, the veteran 
reported having undergone a splenectomy in 1967 due to a 
bayonet wound in Vietnam.  While the examiner diagnosed 
asplenia, the examiner did not relate this to service.  

For these reasons, the Board finds that the veteran has not 
presented or identified competent evidence of a current 
disability for the claimed injury or evidence that relates a 
current disability to the claimed in-service bayonet injury 
or any other incident or event of active service.  
Consequently, the Board concludes that the claim for service 
connection is not well grounded.  38 U.S.C.A. § 5107(a). 


Hepatitis C

The veteran claims that he was given a blood transfusion as 
part of the medical treatment provided for a bayonet wound in 
1966.  He argues that he has been diagnosed with hepatitis C, 
which resulted from that blood transfusion in Vietnam.  

The service medical records do not show a medical diagnosis 
of hepatitis C.  These records also do not show that the 
veteran underwent a blood transfusion for injuries sustained 
during active service.  In fact, the March 1967 Medical Board 
Report shows that all laboratory testing, including blood 
testing, completed during that time was negative or within 
normal limits.  

As previously determined, the veteran's claim that he 
sustained a bayonet injury during combat action with the 
enemy is not consistent with the circumstances, conditions or 
hardships of his service.  The veteran testified regarding 
the in-service events surrounding his combat-related bayonet 
injury, which occurred between December 9th and December 11th 
of 1966.  Tr., p. 2.  The veteran's service personnel records 
show that the veteran left the United States on December 7, 
1966 and arrived in Okinawa on December 24, 1966.  They show 
he was assigned to Battery G, 3rd Battalion, 12th Marines, 3rd 
Marine Division (Rein.), FMF, on December 25, 1966.  These 
personnel records indicate that the veteran was enroute from 
the United States to Okinawa at the same time that the 
veteran claims he sustained a bayonet wound during combat 
action with the enemy.  

The initial post-service medical diagnosis of hepatitis C is 
contained in the VA outpatient records.  This diagnosis comes 
many years after the veteran's service.  In July 1993, the 
veteran reported having undergone a splenectomy in 1967 due 
to a bayonet wound in Vietnam, for which he received a blood 
transfusion.  Although the physician diagnosed the veteran as 
positive for the hepatitis C virus probably due to a blood 
transfusion in 1967, this diagnosis and nexus opinion has no 
probative value.  The physician's diagnosis was not based on 
a laboratory study.  The diagnosis was based on the veteran's 
statement that a blood bank had recently informed him that he 
was positive for the hepatitis C virus.  The nexus opinion is 
based on the inaccurate factual premise that the veteran 
underwent a blood transfusion in 1967 secondary to a bayonet 
wound.  The Court has held that the mere transcription of 
statements of medical history from a claimant by a medical 
provider can not turn those statements into medical findings.  
LeShore v. Brown, 8 Vet.App. 406 (1995); see Owens v. Brown, 
7 Vet.App. 429 (1995) (Court held that Board is justified in 
rejecting a physician's opinion which relies on a medical 
history from the veteran that conflicts with the service 
medical records); see also Reonal v. Brown, 5 Vet.App. 458, 
461 (1993) (Court held that an opinion based on an inaccurate 
factual premise has no probative value).  

The evidence does establish that the veteran is currently 
diagnosed with hepatitis C.  During VA outpatient treatment, 
the examiner recommended that the veteran undergo hepatitis 
screening.  Records dated in January 1996 indicate that 
laboratory testing confirmed that the veteran has hepatitis 
C, for which he received counseling.  However, these 
examiners do not relate post-service hepatitis C to an in-
service blood transfusion or any other incident or event of 
active service.  



The veteran's own lay contentions will not suffice to well-
ground his claim in this instance because the determinative 
issue is whether post-service hepatitis C is secondary to an 
in-service blood transfusion or another incident or event of 
active service.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative or competent medical 
evidence that relates his current diagnosis of hepatitis C to 
the claimed in-service blood transfusion or any other 
incident or event of active service.  Consequently, the Board 
concludes that the claim for service connection is not well 
grounded.  38 U.S.C.A. § 5107(a).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render a 
claim plausible, and therefore well grounded, VA has the duty 
to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  The RO advised the veteran of the evidence necessary 
to establish a well-grounded claim in the November 1996 
rating decision and the July 1997 Statement of the Case.  The 
veteran has not identified evidence that would render any of 
his claims well grounded.  The RO has satisfied the duty to 
inform under 38 U.S.C.A. § 5103(a) in this instance.


ORDER

The veteran having submitted new and material evidence to 
reopen the claims for service connection for a convulsive 
disorder and a right knee disability, the claims are 
reopened.  

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a convulsive disorder, 
the appeal is denied.  

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a right knee 
disability, the appeal is denied.  

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for loss of spleen and 
partial removal of the intestine, the appeal is denied.  

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.  

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for hepatitis C, the appeal 
is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

